                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 ALAN R. MURPHY,                              §
          PLAINTIFF,                          §
                                              §
 V.                                           § CIVIL CASE NO. 3:18-CV-2809-E-BK
                                              §
 UNITED STATES OF AMERICA,                    §
           DEFENDANT,                         §

 UNITED STATES OF AMERICA,                    §
           COUNTER-PLAINTIFF,                 §
                                              §
 V.                                           §
                                              §
PAUL DIFRANCESCO AND ROBERT                   §
DILLARD, EXECUTOR OF THE ESTATE               §
OF STANLEY T. WEINER,                         §
          COUNTER-DEFENDANTS.                 §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The Court has reviewed the proposed findings, conclusions

and recommendation for plain error.      Finding none, the Court ACCEPTS the Findings,

Conclusions and Recommendation of the United States Magistrate Judge. Accordingly, Robert

Dillard’s Motion to Dismiss is GRANTED.

        SIGNED this 21st day of February, 2020.


                                                  ________________________________
                                                  ADA BROWN
                                                  UNITED STATES DISTRICT JUDGE
